—Appeal from a judgment (denominated order) of Supreme Court, Erie County (Makowski, J.), entered May 30, 2001, which dismissed the CPLR article 78 petition seeking to compel the payment of General Municipal Law § 207-c benefits to petitioner.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly dismissed the CPLR article 78 petition seeking to compel the payment of General Municipal Law § 207-c benefits to petitioner. Petitioner contends that, because he was injured during the performance of his duties as a correction officer, he is entitled to special benefits under General Municipal Law § 207-c. Those benefits are available “for injuries incurred in the performance of special work related to the nature of heightened risks and duties” (Matter of Balcerak v County of Nassau, 94 NY2d 253, 259). Although petitioner was required as a correction officer to dispense soap and was injured while doing so, that function does not involve a heightened risk or duty entitling petitioner to special benefits under General Municipal Law § 207-c (see Balcerak, 94 NY2d at 259-260; Youngs v Village of Penn Yan, *923291 AD2d 852; Matter of Ertner v County of Chenango, 280 AD2d 851). Consequently, the determination denying General Municipal Law § 207-c benefits is neither arbitrary nor capricious (cf. Matter of Dobbertin v Town of Chester, 292 AD2d 382). Present—Pine, J.P., Hurlbutt, Burns, Gorski and Lawton, JJ.